 In the MatterOf EAGLE NECKBAND CORPORATIONandFEDERATION OF-DYERS, FINISHERS,PRINTERS & BLEACHERS OF AMERICA,TEXTILE-WORKERS UNION, CIOCase No. 4-R-1'769.-Decided October 2U, 1945Messrs. Michael A. Caprioand31. B. Ketcliamn, Jr.,of Yardley, Pa.,for the Company.Mr. William Rosselli,of Paterson, N. J., for the Union.Mr. Donald B.. Brady,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Federation of Dyers, Finishers,-Printers & Bleachers of America, Textile Workers Union, CIO,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of Eagle Neck-band Corporation, Yardley, Pennsylvania, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Eugene M. Purver, Trial Examiner.The hearing was held at Trenton, New Jersey, on July 12, 1945. TheCompany and the Union appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYEagle Neckband Corporation, a New York corporation, with its,plant and place of business located at Yardley, Pennsylvania, is en-gaged in the manufacture and distribution of shirt linings from cottontextiles.The Company's purchases of raw materials for the calendar64 N. L. R. B., No. 71.393 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDyear 1944 consisted principally of cotton goods, valued in excess of$100,000, of which more than 50 percent came from outside the Com-monwealth of Pennsylvania.During the same period over 75 percentof the Company's finished products, which were valued in excess of$300,000, was shipped to points outside Pennsylvania.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDFederation of Dyers, Finishers, Printers & Bleachers of America,TextileWorkers Union, Affiliated with the Congress of IndustrialOrganizations is a labor organization admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find in accordance with the stipulation of the parties that allproduction and maintenance employees at the Company's Yardley,Pennsylvania, plant, including stock clerks, watchmen, and truckdrivers, but excluding office clerical employees, foreman, general fore-man, and all other supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-'The Field Examiner reported that the Union submitted 17 undated authorization cardsand that there are approximately 21 persons in the unit. EAGLE NECKBAND CORPORATION395tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Eagle NeckbandCorporation,Yardley, Pennsylvania, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fourth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the 'unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by Federation of Dyers, Finishers, Printers & Bleachers ofAmerica, Textile Workers Union, affiliated with the Congress of In-dustrial Organizations, for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.